Exhibit 99.1 N E W SR E L E A SE For Immediate Release One American Row PO Box 5056 Hartford CT 06102-5056 www.phoenixwm.com Contacts: Media Relations Investor Relations Alice S. Ericson, 860-403-5946 Naomi Baline Kleinman, 860-403-7100 alice.ericson@phoenixwm.com pnx.ir@phoenixwm.com The Phoenix Companies Reports Second Quarter 2015 Results ● Net Loss Attributable to The Phoenix Companies, Inc. of $22.6 million ● Holding Company Cash and Non-affiliated Securities at $64.5 million ● Phoenix Life Insurance Company (“PLIC”) Statutory Surplus and AVR grew to $817.3 million (preliminary) ●
